McAdam, J.
The plaintiff was retained as an attorney to test the . validity of the will of James W. Lawrence, under a special contract by which he was to have $1,.000 from the defendant if he succeeded. This -meant that if he established the invalidity of -the entire will, .so far as it assumed to dispose-of the testator’s estate, and prevent its descent as in case of intestacy, he would earn his fee; otherwise not. The theory of the complaint, drawn by the plaintiff under his contract, shows this-purpose, for he claimed that the entire will was invalid, and that .the executor was bound to account, as in case- of intestacy, for the property in his hands.. The plaintiff’s .contract . required the judicial establishment of a present property right in the heirs, the breaking up of the trust barrier, and a present duty of *101the executor to distribute the body of the estate as if there had been no will; and in this he failed, for the court held that a valid trust had been created during the lifetime of each of the testator’s three children, and that the remainders over were alone illegal., Brown v. Richter, 76 Hun, 469; aff’d, 144 N. Y. 706. The subsequent death of Mrs. Brown, one of the heirs, and the result of the suit brought by her administrator against the executor (25 App. Div. 239), do not enlarge the scope of the contract made, nor aid the plaintiff in any manner. Upon the entire case there must be judgment for the defendant.
Judgment for defendant.